Citation Nr: 1618155	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-10 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to July 1971, and from January 1991 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his spouse testified at a hearing before a Veterans Law Judge in September 2011.  A copy of the transcript is of record.  However, that Veterans Law Judge is no longer employed by the Board.  The law requires that the Veterans Law Judge who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In a July 2014 letter, the Veteran was given the opportunity to request another Board hearing.  The July 2014 letter also advised the Veteran that if he did not respond within 30 days, the Board would assume that he did not want an additional hearing.  No response was received.  Thus, the Board concludes that the Veteran does not desire an additional hearing and will adjudicate the claim. 

In April 2012 and October 2014, the Board remanded this case for further development and it has now been returned to the Board.  


REMAND

In October 2014, the Board remanded this case so the Veteran could be provided a VA examination for a skin disability.  The Veteran's address is a PO Box in Eastpoint, Florida.  That address was verified using the CLEAR process in November 2014 and the Veteran's representative confirmed it in a March 2016 statement.  

In November 2014, the AOJ sent the Veteran a letter to that PO Box address to inform him that the VA medical facility nearest him would contact him to schedule a VA examination.  A November 2014 internal examination inquiry form noted the address as being on a named road in Eastpoint, Florida.  The form noted that the addresses in the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) databases were different, and a request to verify the Veteran's address was noted.  The CLEAR process verified the PO Box address.  A subsequent internal examination request form noted the correct PO Box address.  However, the letter that was sent to the Veteran is not of record, and the Veteran failed to report for the examination, which was scheduled to take place in December 2014.  

The Veteran's representative asserts that the VA medical facility did not use the proper address for the Veteran when scheduling the examination.  Because a copy of the letter that was sent to the Veteran to schedule the examination was not associated with his claims file, it is not possible to determine whether the VA medical facility used the correct address.  Therefore, remand is necessary to schedule him for a new examination.  VA cannot apply the presumption of regularity to notice of examinations.  Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  In any event, that presumption is rebutted here where two different addresses were used during the process of scheduling the examination and the letter scheduling the examination is not of record.

Accordingly, the case is REMANDED for the following action:

1.  Determine the correct address for the Veteran.  Then, schedule him for an examination with an appropriate clinician for a skin disability.  A copy of the letter mailed to the Veteran to schedule the examination must be associated with the claims file.  The examiner must provide all findings, along with a complete rationale for any opinions, in the examination report.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner should so state, with a complete explanation in support of that finding.  The examiner is advised that the Veteran is competent to provide evidence of symptomatology readily apparent to him, regardless of whether the symptoms are noted in the service medical records or on the date of examination.  The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability began during active service or is related to an incident of service.

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

